Title: To George Washington from Francis Deakins, 24 February 1798
From: Deakins, Francis
To: Washington, George

 

Sir
George Town 24th Feby 1798

I Requested Mr Veatch las fall before I moved from Monococy, to Compell paymts of Your rents at the expiration of 1797—& on the rect of your Letter of the 15th Jany again ordered it—in Answer recd his Letter which I now enclose you—from what I know of the Circumstancs of the Tenants—I believe his Conduct & Opinion on this Occasion the most Advisable & Secure—because as he Observes & I expect it would be the Cause of preventg their Making a Crop next Summer & Leave them in a more disagreeable Situation then probably they may be put next fall—they promise—if not distressed to Attend & pay in differant kind of produce as it is Seccured Mr Veatch also promises to see Closly into it—& knowing it will be more agreeable to you to get it without distress than by it. I wish you to Let it rest with the Superintender. & I will keep it in View to have what I may conceive best put into execusion without your further Notice.
I am Sorry to inform you that B. Perry after repeatedly promising to Assist his Sister Beale now refuses Joining in a Bond for her Back Rents.
I have Seen her—She Says She has about 2000 lb. Tobo for paccking as Soon as the Season will permit—that & the hire of a negro Carpinter She hopes will enable her to pay up in all next Summer. Should it not be So, her Crop I Suppose will be Sufficient—upon the whole Mr Veatch who is on the Spot promises to take every Step in his power to Close the account next fall & if he has any further order to give the present Tenants timely Notice to go off that he may put on Such as will not give Trouble, & as those was not put on by you, he hopes—tho you may not order it—youl not forbid it—the Rents may then with New Tenants be better changed into Money then at present—we have therefore Said nothing of money rents for this year—A ful Statmt of B. Jones Accts with the Rects to whom paid was Sent to Mr Lear Some time ago—if not to be found Jones & Veatch no doubt can Send other Copys if requested—that acct was at last fully paid as I am Told by Mr Jones & from the time he gave up Mr Veatch now renders the acct. I am Sir with great Respect Yr Mt Obedt St

Francis Deakins

